1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hull et al 6,656,410 essentially for reasons of record noting the following.
While Hull et al may indeed choose to operate the apparatus with the auxiliary table at a height greater than that of the fabrication surface of the fabrication table or the upper surface of the cured composition layer, it is submitted that the structure is nevertheless capable of having the functionality as recited in instant claim 1.  Hence, since the structural limitations are met, the exact manner in which the apparatus is intended to function carries no patentable weight since the apparatus of Hull et al is inherently capable of being operated in the instant manner.  
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al in view of Japanese Patent 08-230,047 (see Figures 2 and 5).
 et al is applied for reasons of record, the primary reference disclosing the basic claimed apparatus and method of use therefor, lacking essentially a teaching of operating the apparatus so that the upper surface of the auxiliary table is positioned at the same height as the fabrication surface of the fabrication table or the upper surface of the cured composition layer.  Japanese -047 discloses an apparatus and method substantially similar to that of Hull et al—the only difference is that the composition is not drawn or spread as in Hull and the instant claims, but coated using a roller—wherein the auxiliary table (60) is positioned at the same height as the fabrication surface of the fabrication table (70) or the upper surface of the cured composition layer (91).  It would have been obvious to one of ordinary skill in the art to modify the operation of the apparatus and the method of Hull et al as taught by JP -047 dependent on the exact nature—ie, viscosity—of the photocurable composition being supplied and whether one would desire a recess into which the composition is delivered.  Clearly, the reason Hull et al brings the fabrication table/upper surface of the cured composite layer to a position one layer lower than that of the auxiliary table is to provide such a recess into which the next layer can be applied.  It surely is within the skill level of the art to not provide such a recess if such is not needed.  
3.Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hull et al in view of Japanese Patent 8-230,047 and Pax et al 2012/0046779 for reasons of record as set forth in paragraph 2, supra and paragraph 4 of the previous office action.
4.Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive. Applicant’s comments with respect to the apparatus claims 1, 2 and 13 are not persuasive since the device of Hull et al is capable of functioning in the 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
   

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742